DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Election/Restrictions
2.          Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2020.

                                                                    Information Disclosure Statement
3.    The information disclosure statements (IDS) were submitted on the following: 08/30/2019, 11/17/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.    Claims 1-3, 11-16 is/are rejected under 35 U.S.C. 103 as being un-patentable over Mochizuki et al., US 2008/0230922 A1, in view Co et al., US 2012/0119385 A1.

    PNG
    media_image1.png
    339
    884
    media_image1.png
    Greyscale

Claim 1. Mochizuki et al., fig. 3 and related text, disclose a stack of electrical components, comprising: 
-a first electrical component (such as item 3, fig. 3) having a first surface (e.g. top surface 3a), a second surface (e.g. bottom surface 3b), that is opposite to the first surface and a side surface (e.g. left or right side of item 3) that is located between the first surface and the second surface; 
-a second electrical component (such as item 3, fig. 3) having a third surface (e.g. top surface 2a of item 2), on which the first electrical component (3) is mounted, the third surface facing the second surface (as seen in the structure of fig. 3) and forming a corner portion (as seen in the structure of fig. 3, e.g. perpendicular edge of side surface of item 3 and surface 2a of item 2) between the third surface and the side surface; 
-an adhesive layer (such as items 10+16) that bonds the first electrical component to the second electrical component, wherein the adhesive layer has a first portion (such as item 10) that is located 
-and a conductive layer (such as item 20, fig. 3, [0176]). 
Mochizuki appears to not specifically specify that the conductive is extended on a side of the side surface, curves along the second portion and extends to the third surface.
However, in the same field of endeavor, fig. 6, [0099] of Co et al., shows a structure wherein die in the stack are electrically connected to the substrate by way of the Z-interconnect 697, which contacts the bond pad 626 and the exposed area of connector 657. Further, [0100] indicates that the connectors may have any of a variety of shapes, as noted above with reference. 
Therefore, to form a good connection with the exposed area of the connector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the conductive extended on a side of the side surface, curves along the second portion and extends to the third surface. In addition, the use the structure of Co et al., would help facilitating interconnection terminals electrically connected to peripheral sites on the die and projecting beyond the die edge ([0010] of Co et al).

Claim 2. The stack of electrical components according to claim 1, wherein the conductive layer extends from the first surface to the third surface. This limitation would read through fig. 3 of Mochizuki wherein portion of item 20 on surface 3a of item 3, and the other portion of item 20 is on surface 2a of item 2.

Claim 3. The stack of electrical components according to claim 2, wherein the first electrical component has a first electrical connection on the first surface, the second electrical component has a second electrical connection on the third surface, and the conductive layer extends along the second portion of the adhesive layer and connects the first electrical connection to the second electrical connection. This 

Claim 11. The stack of electrical components according to claim 1, wherein a thickness of the second portion monotonically increases toward the third surface. This limitation would read through fig. 3 of Mochizuki wherein a thickness of the second portion (item 16) monotonically increases toward the third surface (e.g. item 2a of item 2).

Claim 12. The stack of electrical components according to claim 1, wherein the second portion has a curved shape that is concave near the corner portion. This limitation would read through fig. 3 of Mochizuki wherein portion of item 20 on surface 3a of item 3, and the other portion of item 20 is on surface 2a of item 2.

Claim 13. The stack of electrical components according to claim 1, further comprising a first insulating layer (item 17, fig. 3 of Mochizuki) that is provided both between the conductive layer (item 20) and the third surface (2a) and between the conductive layer and the side surface (as seen in fig. 3).

Claim 14. The stack of electrical components according to claim 1, further comprising a second insulating layer (such as item 21 on top of item 20) that is provided on the side surface (fig. 3 of Mochizuki).

Claim 15. The stack of electrical components according to claim 1, wherein the adhesive layer is made of silicone resin, further comprising: an epoxy resin layer that covers the second portion of the adhesive layer and the conductive layer, and a third insulating layer is provided between the second portion of the adhesive layer and the epoxy resin layer. This limitation would read through [0194] of Mochizuki 

Claim 16. The stack of electrical components according to claim 1, wherein either the first electrical component or the second electrical component is a magnetic sensor, and the remaining is an integrated circuit that is connected to the magnetic sensor. This limitation would read through [0089] of Mochizuki wherein is disclosed that if the semiconductor chips are sensor chips, in each of which an image pickup element whose first surface serves as the image pickup surface is formed, the semiconductor device becomes an image pickup device.         

Allowable Subject Matter
6.	Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILNER JEAN BAPTISTE/Examiner, Art Unit 2899